DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittal et al. (Mittal: Pub. No. 2011/0281070).
Regarding claim 1, Mittal discloses a bio electrode (par. 0007 conductive electrodes; the materials used are known to be biocompatible and thus inherently result in a “bio electrode”) comprising a first core-shell nanowire/polymer composite comprising first core-shell nanowires (par. 0068) and a first polymer (polymer host material substrate; par. 0072), wherein the core of each of the first core-shell nanowires comprises a conductive metal (e.g., Ag) and the shell of each of the first core-shell nanowires comprises a biocompatible metal (e.g., Au or Pt), and wherein the first core-shell nanowires are dispersed in the first polymer (see Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittal in view of Dubrow et al. and Wellman et al..
Regarding claims 13 and 14, while Mittal discloses the claimed structure and teaches that said structure has a wide variety of uses including electrodes (par. 0007), neither the particular electrode shape (fan) and construction (mesh), nor the particular application (cardiac electrode) is discussed.  Dubrow, however, discloses a similar nanowire electrode structure that may be advantageously employed as a cardiac electrode (see for example par. 0105).  Given that both Mittal and Dubrow produce nanowire structures capable of acting as electrodes and the fact that Mittal does not limit use of the invention to any one particular application, it would have been obvious to one of ordinary skill in the art in view of Dubrow to use the nanowire electrode of Mittal as a cardiac electrode.  
The Wellman reference is additionally cited for its showing of cardiac electrodes in both fan shape and mesh construction.  Wellman shows that such a shape is old and well known in the cardiac electrode arts (see Fig. 7B, par. 0064).  As taught by Wellman, the electrode may assume a variety of configurations and can have virtually any shape and size. The fan shape in particular allows for retracted and expanded positions, thus assisting in placement.  Artisans of ordinary skill in the art would have appreciated that the fan shape –or any other desired shape— was a matter of obvious design dependent on the application.
As for the use of a mesh electrode, Wellman discloses a cardiac electrode 110 that may take the form of a conductive mesh (par. 0036).  Such a configuration is commonly used because of its inherent flexibility and ability to conform to irregular, changing surfaces such as a beating heart.  Meshes also enable electrodes to be produced with large contact surfaces, thus improving electrical characteristics at the electrode/body interface.  Artisans looking to manufacture electrodes such as disclosed by Mittal and Dubrow would have considered the final form of the electrode to depend on the application at hand.  Thus, said artisans would have considered it obvious to form the electrode into a mesh if placement on the heart were necessary for the individual under treatment. 
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 11, 2022